
	

113 S2551 IS: Technology and Research Accelerating National Security and Future Economic Resiliency Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2551
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mrs. Gillibrand (for herself and Mr. Coats) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to establish the Innovative Approaches to Technology Transfer Grant
			 Program.
	
	
		1.Short title
			This Act may be cited as the
		  Technology and Research Accelerating National Security and Future Economic Resiliency Act of 2014 or the TRANSFER Act.2.Innovative approaches to technology transfer grant programSection 9(jj) of the Small Business Act (15 U.S.C. 638(jj)) is amended to read as follows:
			
				(jj)Innovative approaches to technology transfer
					(1)Grant program
						(A)DefinitionsIn this subsection—(i)the term covered agency means a Federal agency that is required to establish an STTR program under subsection (n);(ii)the term eligible institution means—(I)an institution of higher education;(II)a technology transfer organization that facilitates the commercialization of technologies developed
			 by 1 or more institutions of higher education;(III)a Federal laboratory;(IV)a public or private nonprofit entity; or(V)a consortium of any of the entities described under subclause (I), (II), (III), or (IV);(iii)the term Federal laboratory has the meaning given that term under section 4(6) of the Stevenson-Wydler Technology Innovation
			 Act of 1980 (15 U.S.C. 3703(6));(iv)the term institution of higher education has the meaning given that term under section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a)); and(v)the term program means an Innovative Approaches to Technology Transfer Grant Program 
			 established by a covered agency under subparagraph (B).(B)Establishment of programThe head of each covered agency shall establish a grant
			 program, to be known as the Innovative Approaches to Technology Transfer
			 Grant Program of the covered agency, to make grants to eligible
			 institutions to improve or accelerate
			 the commercialization of high quality and commercially viable federally
			 funded research and technology by small
			 business concerns.
						(C)Use of FundsGrants awarded under a program may be used to—(i)provide early-stage proof of concept funding for translational research;
							(ii)identify research and technology that have the potential for accelerated
			 commercialization;
							(iii)support technology maturation activities, including prototype construction, experiment
			 analysis, product comparison, and the collection of performance data;
							(iv)provide funding for technical validations, market research, clarifying intellectual property rights
			 position and
			 strategy, and investigating commercial and business opportunities;
							(v)provide advice, mentoring, entrepreneurial education, project management, and
			 technology and business development expertise to innovators and recipients
			 of technology transfer licenses to maximize commercialization potential;
			 and
							(vi)conduct outreach to small business concerns as potential licensees of federally funded research
			 and technology to provide technology transfer services to those small
			 business concerns.
							(D)Application(i)In generalAn eligible institution desiring a grant under the program shall submit an application to a
			 covered agency at such time, in such manner, and containing such
			 information as the
			 covered agency may require.
							(ii)Required informationAn application submitted for a grant under the program shall include—(I)(aa)a description of innovative approaches to technology transfer, technology development, and
			 commercial readiness that have the potential to increase or accelerate
			 technology transfer outcomes and can be adopted by other eligible
			 institutions; or(bb)a demonstration of, or a plan to implement, proven technology transfer and
			 commercialization strategies that can achieve greater
			 commercialization of federally funded research and technology with
			 a grant under the program;(II)a description of how the eligible institution will contribute to local and regional economic
			 development efforts;
								(III)a plan for sustainability after grant amounts have been expended; and
								(IV)a plan to assemble an oversight board in accordance with subparagraph (F).(E)Competitive basisA covered agency shall award grants to eligible institutions under the	program of the covered
			 agency on a competitive
			 basis.(F)Oversight board(i)In generalAn eligible institution that receives a grant under the program shall assemble an oversight board
			 to—(I)establish award programs for individual projects, including an
			 application process;
								(II)provide rigorous evaluation of project applications;
								(III)determine which projects should receive awards from the eligible institution;
								(IV)establish milestones and associated award amounts for projects that reach certain milestones;
								(V)determine whether a project is reaching the established milestones; and
								(VI)develop a process to reallocate outstanding award amounts from projects that are not reaching
			 milestones to other projects with more potential to reach those
			 milestones.(ii)Membership and qualifications(I)In generalAn oversight board assembled under clause (i) shall be composed of members who shall have
			 demonstrated relevant technical, scientific, or business expertise, of
			 whom three-fifths shall
			 be drawn from relevant industries, start-up companies, venture capital
			 or other equity investment mechanisms, technical enterprises, financial
			 institutions, and business development organizations with a track record
			 of success in commercializing innovations.(II)Conflicts of interestAn oversight board assembled under clause (i) shall adopt policies that—(aa)prohibit conflicts of interest among members of the oversight board;(bb)ensure that relevant
			 relationships are disclosed; and(cc)establish proper re­cus­al procedures in the event of a conflict of interest.(iii)Use of existing oversight boardsAn eligible institution  may use oversight
			 boards in existence on the date of the enactment of the Technology and Research Accelerating National Security and Future Economic Resiliency Act of 2014 that meet the requirements of this
			 subparagraph.(G)Grant and award amounts
							(i)Grant amountsThe amount of a grant made by a covered agency under the program of the covered agency shall be not
			 more than $3,000,000.
							(ii)Award amountsAn eligible institution that receives a grant under a program shall make awards for individual
			 projects that support the activities of clauses (i), (iii) and (iv) of
			 subparagraph (C), which—(I)shall not be more than $100,000; and(II)shall be provided in phased amounts, based on whether the project is reaching the milestones
			 established by the oversight board of the eligible institution.(H)Authorized expenditures for the program
							(i)Expenditure amountsThe percentage of the extramural budget for research, or research and development, required to be
			 expended by a covered agency for the program of the covered agency shall
			 be—
								(I)0.05 percent for fiscal year 2015; and
								(II)0.1 percent for each of fiscal years 2016 and 2017.
								(ii)Treatment of expendituresAny portion of the extramural budget expended by a covered agency for the program of the covered
			 agency shall apply
			 toward the
			 STTR expenditure requirements of the covered agency under subsection (n).
							(2)Program evaluation and data collection and dissemination
						(A)Evaluation plan and data collection(i)In generalEach covered agency shall develop a program evaluation plan
			 to collect data to identify outcomes resulting from the transfer of
			 technology under the program of the covered agency,  including—(I)specific follow-on funding identified or obtained, including follow-on funding sources, such as
			 Federal sources or private sources, not later than 3 years after the date
			 on which an eligible institution makes an award for a project under the
			 program;
								(II)the number of projects which, not later than 5 years after receiving an award from an eligible
			 institution under the program, result in a
			 license to a start-up company or an established company with sufficient
			 resources for effective commercialization;
								(III)the number of invention disclosures received, United States patent applications filed, and United
			 States patents issued not later than 5 years after the date on which an
			 eligible institution makes an award for a project under the program;
								(IV)the number of projects receiving an award from an eligible institution under the program that
			 secure Phase I or Phase II SBIR
			 or
			 STTR awards;
								(V)available information on revenue, sales, or other measures of products that have been
			 commercialized
			 as a result of projects receiving an award from an eligible institution
			 under the program not later than 5 years after the date on which the
			 eligible institution made the award;
								(VI)the number and location of jobs created as a result of projects receiving an award from an eligible
			 institution under the program; and
								(VII)any other data as the covered agency may determine appropriate.
								(B)Evaluative report to CongressNot later than September 30, 2018, the head of each covered agency shall submit to the Committee on
			 Small Business and
			 Entrepreneurship
			 of the Senate and the Committee on Science, Space,
			 and Technology and the Committee on Small Business of the House of
			 Representatives a report evaluating the activities of the program of the
			 covered agency, which shall include—
							(i)a detailed description of the implementation of the program;
							(ii)a detailed description of selection process used by the covered agency to award a grant to an
			 eligible institution under
			 the program;
							(iii)an accounting of the funds used in the program; and
							(iv)a summary of the data collected under subparagraph (A).
							(C)Data disseminationFor purposes of program transparency and the dissemination of best practices, the Administrator
			 shall include on the public database under subsection (k)(1) information
			 on the program of each covered agency,
			 including—
							(i)the program evaluation plan required under subparagraph (A);
							(ii)a list of recipients of awards made by an eligible institution for projects under the program by
			 State; and
							(iii)information on the use by recipients of awards made by an eligible institution for projects under
			 the program..
		
